DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the applied art does not solve the same problem as the instant invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed previously, miniaturization of mass spectrometers is obvious.  Sugiyama, while not specifically disclosing the size of the mass spectrometer, discloses the method steps of introducing an internal standard and sample into a mass spectrometer.  The secondary references were used to teach the miniature aspect.  Applying an internal standard and sample would be no different with regards to size of the device, particularly because the Hashimoto et al. reference shares similar structural characteristics (i.e. valve, ion traps).  Additionally applied herein below is Bassmann et al. which is evidence that tandem MS occurs within one second.  Lastly, it is noted in the instant specification, the comparison is made between commercial mass spectrometers and the prior art miniature mass spectrometer.  Figure 1A of the instant drawings shows the prior art miniature mass spectrometer only has one RIT to result in the greater than 1 second analysis time.  In the applied art, the combination suggests the advantages of MS/MS vs. MS.  The secondary references already disclose the tandem MS in miniature arrangements.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague and indefinite for reciting “a miniature mass spectrometer” in lines 2 and 5.  It is unclear whether the second miniature mass spectrometer in line 5 is the same or different from the miniature mass spectrometer of line 2.
Claims 12-18 are vague and indefinite by virtue of their dependencies on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) in view of Jiang (CN101320016) (copy of publication and machine translation submitted herewith) or Hashimoto et al. (US pgPub 2011/0253891) as evidenced by Watson (submitted with IDS) and further in view of Bassmann et al. (US pgPub 2006/0289737) (submitted with IDS) alternatively in view of Applicant admitted prior art (AAPA).
Regarding claim 11, Sugiyama teaches a method for analyzing a sample and an internal standard in a miniature mass spectrometer (miniature mass spectrometer is intended use, abstract teaches sample and internal standard), the method comprising: 
generating sample ions and internal standard ions (fig. 4 and paragraph [0051]); 
simultaneously transferring the sample and internal standard ions (ion source generates ions of both internal standard and sample, thus simultaneous transfer see paragraph [0051]) through a discontinuous sample introduction interface (valve 4 is a discontinuous sample introduction interface because it opens and closes to intermittently introduce ions, see paragraph [0015]) into a first ion trap (7a/7b forming LIT see paragraph [0028]); 
closing the discontinuous sample introduction interface ([0015]); 
Sugiyama differs from the claimed invention by not disclosing the ion trap to be of a miniature mass spectrometer; sequentially transferring the ions to a second ion trap of the miniature mass spectrometer; and 
sequentially analyzing the ions in the second ion trap.
However, Jiang teaches the ion trap to be of a miniature mass spectrometer (paragraph [0025] on page 5 starting at line 201 and [0049] teaches a multi-stage linear ion trap system constructed of a circuit board, thus miniature since PCBs are smaller in comparison to conventional laboratory mass spectrometers); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer ([0060] and figure 3 or alternatively figure 7 and paragraphs [0093]-[0095].  Note paragraph [0094] teaches the remaining ions that are not excited and ejected remain in ion trap 709. Paragraph [0025] starting at line 2 on page 6 teach “ions that are not selected and ejected from the first ion trap remain in the first ion trap.  If desired, the next parent ion of interest can be selected from the ions that continue to be stored in the first ion trap.” Thus, selective transfer in a sequential manner (parent ion to parent ion) from the first trap.  Alternatively, figure 9 by the same principles of figure 3); and 
sequentially analyzing the ions in the second ion trap ([0060] or [0095]).
Jiang modifies Sugiyama by suggesting the substitution of a single ion trap for a first and second ion trap (fig. 1 for the tandem ion traps of figures 3, 7, 8 or 9).  Alternatively, Jiang modifies Sugiyama by suggesting tandem (MS/MS) with two or more ion traps.
Since both inventions are directed towards ion traps for MS/MS analysis, it would have been obvious to one of ordinary skill in the art to substitute the mass analyzer of Sugiyama with the tandem MS of Jiang because the first ion trap of Jiang retains the non-selected ions ([0094]), thus the rest of  the ions are not wasted ([0023]).  Moreover, incorporating the ion trap onto a printed circuit board, reduces the size of the mass spectrometer, therefore increase portability of the device.
Sugiyama teaches the time for ejecting internal standard ions is about 0.1 to 10 ms ([0035]) and the measurement sequence of the ion trap of figure 4 is identical to the first embodiment ([0052]).  Jiang teaches tandem MS, however, Sugiyama in view of Jiang fail to disclose the sequentially analyzing occurs within one second of each other.
However, Bassman is evidence that in modern mass spectrometers it is possible to scan between one and five pairs of molecular ion and daughter ion spectra per second ([0007]).
Bassman modifies the combined device by providing the scan time of the daughter ions and molecular ions in modern mass spectrometers of the MS/MS type.
Since both inventions are directed towards tandem mass spectrometers, it would have been obvious to one of ordinary skill in the art to apply the scan time of Bassman to the tandem trap of Sugiyama in view of Jiang because it would resolve the problem of the time required for the sequential analysis as disclosed in Sugiyama in view of Jiang conventional to tandem mass spectrometers.
Alternatively to Bassman , AAPA teaches commercial triple quadrupole mass spectrometers achieve a duty cycles of 100 ms/scan ([0006]-[0007]).
AAPA modifies the combined device by suggesting the scan time of a tandem MS.  Since both inventions are directed towards tandem MS, it would have been obvious to apply the commercial duty cycle to the tandem MS of the combined device because it avoids the imprecision in quantitation associated with a single miniature ion trap of the prior art ([0006]).
Alternatively to Jiang, Hashimoto et al. as evidenced by Watson teaches the ion trap to be of a miniature mass spectrometer (abstract small sized); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer (fig. 12, transfer from pre-trap to MS disclosed to be triple quadrupole ([0061]), which as evidenced by Watson includes two mass selective quadrupoles (page 186), thus sequential transfer to second trap of the triple quadrupole or pre-trap mass selectively transfers ions to first quadrupole of triple quad ([0037] teaches mass scan to eject ions mass selectively).  Alternatively, paragraph [0062] teaches an LIT for the mass spectrometry part, thus mass selective (sequential transfer) pre-trap acting as in paragraph [0037] to LIT of paragraph [0062]); and sequentially analyzing the ions in the second ion trap (mass selective analysis in triple quad as evidenced by Watson, therefore sequentially analyzing in the quadruple trap of the triple quad.  Alternatively LIT inherently requires mass selective ejection to generate a mass spectrum, thus sequential analysis of ions)
Hashimoto modifies Sugiyama by suggesting a second mass spectrometry part after the ion trap in a small sized mass spectrometer.  
Since both inventions are directed towards discontinuous ion sources for a mass spectrometer, it would have been obvious to incorporate the additional MS part of Hashimoto in the device of Sugiyama because it would facilitate small sized simple configuration of a mass spectrometry with improved resolution ([0016]).
Sugiyama teaches the time for ejecting internal standard ions is about 0.1 to 10 ms ([0035]) and the measurement sequence of the ion trap of figure 4 is identical to the first embodiment ([0052]).  Hashimoto teaches tandem MS, however, Sugiyama in view of Hashimoto fail to disclose the sequentially analyzing occurs within one second of each other.
However, Bassman is evidence that in modern mass spectrometers it is possible to scan between one and five pairs of molecular ion and daughter ion spectra per second ([0007]).
Bassman modifies the combined device by providing the scan time of the daughter ions in modern mass spectrometers.
Since both inventions are directed towards tandem mass spectrometers, it would have been obvious to one of ordinary skill in the art to apply the scan time of Bassman to the tandem trap of Sugiyama in view of Hashimoto because it would resolve the problem of the time required for the sequential analysis as disclosed in Sugiyama in view of Hashimoto.
Alternatively to Bassman, AAPA teaches commercial triple quadrupole mass spectrometers achieve a duty cycles of 100 ms/scan ([0006]-[0007]).
AAPA modifies the combined device by suggesting the scan time of a tandem MS.  Since both inventions are directed towards tandem MS, it would have been obvious to apply the commercial duty cycle to the tandem MS of the combined device because it avoids the imprecision in quantitation associated with a single miniature ion trap of the prior art ([0006]).
Regarding claim 12, Sugiyama teaches wherein the first ion trap is a linear quadrupole ion trap ([0028]).
Regarding claim 13, Sugiyama in view of Jiang  or Hashimoto teaches wherein the second ion trap is a rectilinear ion trap ([0065], [0067] with respect to figures 3 and 9 of Jiang or Hashimoto, figures 1A-1B show 7a/7b in a rectilinear shape).
Regarding claim 14, Sugiyama teaches wherein generating the ions is by a technique that utilizes an ionization source that operates at atmospheric pressure and temperature ([0051]).
Regarding claim 17 Sugiyama teaches the sample and internal standard ions are transferred in a single cycle ([0051]-[0052]) and Jiang or Hashimoto teaches transferring ions to the second ion trap (see discussion above).  The same rational to combines as in claim 11.
Regarding claim 18, Sugiyama in view of Jiang or Hashimoto teaches wherein analyzing comprises taking MS/MS measurements (Jiang, [0094]-[0095] or Hashimoto paragraph [0061] teaches triple quadrupole thus MS/MS measurement as evidenced by Watson).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) in view of Ouyang et al. (US pgPub 2010/0301209) in view of Watson (submitted with IDS) or Hashimoto et al. (US pgPub 2009/0294661) or Ouyang et al. (US pgPub 2004/0135080) in view of Bassman or AAPA.
Regarding claim 11 Sugiyama teaches the same limitations and has the same deficiencies as discussed above.
 Ouyang teaches a miniature mass spectrometer comprising an ion trap ([0057] and figure 1) and tandem mass spectrometry ([0110]-[0111]).
Ouyang modifies Sugiyama by teaching the ion trap mass spectrometer to be miniature.
Since both inventions are directed towards tandem MS with an ion trap, it would have been obvious to one of ordinary skill in the art to have the miniature trap of Ouyang as the mass spectrometer in Sugiyama because it would allow for a handheld mass spectrometer ([0017]), making the device portable, thus more easily moved.
The Sugiyama in view of Ouyang device teaches a single ion trap and thus fails to disclose sequentially transferring the sample and internal standard ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap 
However, Watson teaches sequentially transferring ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap  (figure 3-6 and discussion on pages 186-187).
Modification would have entailed adding a second ion trap to the apparatus of the combined device in order to carry out tandem in space mass spectrometry.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention because Watson states that this set up allows the pressure to be easily adjusted and the type of inert gas used for the dissociation to be varied.
Bassmann or AAPA modifies as discussed above.
Alternatively to Watson, Hashimoto et al. teaches sequentially transferring the ions to a second ion trap (mass selectively ejected ion from the first trap portion to second ion trap portion ([0091]-[0092])); and sequentially analyzing the ions in the second ion trap ([0092] mass selective ejection from second ion trap portion).
Hashimoto modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into two ion trap portions.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to divide the ion trap of Sugiyama in view of Ouyang in the manner suggested by Hashimoto et al. because “by performing such coordinated control of the first ion trap portion and the second ion trap portion, space charge can be improved significantly, and thus duty cycles can be improved” ([0092]).
Alternatively to Hashimoto, Ouyang teaches sequentially transferring the ions to a second ion trap; and sequentially analyzing the ions in the second ion trap ([0070], serial RITs in figure 17 mass selectively accumulated in section II (RIT) and transfer to section IV and mass selective ejection from section IV (RIT)).
Ouyang modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into serial ion traps.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to have the ion trap of Sugiyama in view of Ouyang be a serial ion trap as suggested by Ouyang because it would because it would facilitate additional modes of operation ([0009]) therefore increasing the versatility of the device.
Bassmann or AAPA modifies as discussed above.



Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Jiang or Hashimoto in view of Bassmann or AAPA and further in view of Ouyang et al. (US pgPub 2012/0119079)
Regarding claims 15-16, Sugiyama in view of Jiang or Hashimoto fails to disclose wherein generating the ions is by a technique that utilizes a direct ambient ionization/sampling technique, wherein the technique is paper spray ionization.
However, Ouyang teaches paper spray ionization (see figure 1).
Ouyang modifies the combined device by suggesting the substitution of electrospray ionization with paper spray ionization.
Since both inventions are directed towards ionization, it would have been obvious to one of ordinary skill in the art to substitute the ESI source of Sugiyama et al. for the PSI source of Ouyang because PSI does not require sample preparation ([0008]), therefore avoiding the time consuming processes to prepare a sample for ionization and analysis ([0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881